IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


CITIFINANCIAL SERVICING, LLC, A   : No. 451 WAL 2017
DELAWARE LIMITED LIABILITY        :
COMPANY, 300 ST. PAUL PLACE,      :
BALTIMORE, MD 21202,              : Petition for Allowance of Appeal from
                                  : the Order of the Superior Court
                Respondent        :
                                  :
                                  :
          v.                      :
                                  :
                                  :
TRACEY A. WILSON, DARRELL A.      :
ARBORE, A/K/A DARRELL ARBORE, 690 :
ADELE DRIVE, NORTH HUNTINGDON,    :
PA 15642,                         :
                                  :
                Petitioners       :


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of April, 2018, the Petition for Allowance of Appeal is

DENIED.